IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2008-KA-00438-SCT

ERIC LEWIS WILLIAMS a/k/a E ERIC

v.

STATE OF MISSISSIPPI

DATE OF JUDGMENT:                         01/23/2008
TRIAL JUDGE:                              HON. MICHAEL M. TAYLOR
COURT FROM WHICH APPEALED:                PIKE COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                  BENJAMIN ALLEN SUBER
                                          LESLIE S. LEE
                                          GUS GRABLE SERMOS
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: LISA LYNN BLOUNT
DISTRICT ATTORNEY:                        DEE BATES
NATURE OF THE CASE:                       CRIMINAL - FELONY
DISPOSITION:                              AFFIRMED - 02/12/2009
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRAVES, P.J., RANDOLPH AND PIERCE, JJ.

       RANDOLPH, JUSTICE, FOR THE COURT:

¶1.    Seventeen-year-old Eric Lewis Williams was indicted for capital murder, conspiracy

to commit capital murder, aggravated assault, and conspiracy to commit aggravated assault.

Following a jury trial in the Circuit Court of Pike County, Mississippi, Williams was found

guilty on the counts of capital murder, aggravated assault, and conspiracy to commit

aggravated assault. He was then sentenced to life without the possibility of parole in the

custody of the Mississippi Department of Corrections (“MDOC”) for capital murder, to ten

years for aggravated assault, and to five years for conspiracy to commit aggravated assault,
all to run consecutively. Following denial of his post-trial motions, Williams filed notice of

appeal.

                                          FACTS

¶2.    On January 27, 2007, Janice Bonds was at Williams’s trailer, along with her infant son

and Alexander Hymes. According to Bonds, Hymes asked to borrow her black 2006 Chevy

Malibu “to go to the store to get some cigarettes.” Bonds further testified that Hymes:

       asked [Williams] to ride along with him. [Williams] refused to go at first. He
       was like, man, I don’t want to go to the store. So [Hymes] just kept on
       pressuring [Williams] . . . to go to the store with him. So eventually
       [Williams] did decide to get up and go. So I gave [Hymes] the keys to go, and
       they went to the store.

¶3.    Trish Minton was the store clerk at the MS Food Mart on Highway 48. According to

Minton, Williams and Hymes entered the store and Hymes asked “to see a hat.” After

showing the hat to Hymes, Minton testified that “[h]e said he didn’t have any money, but he

wanted to look at them anyway. And [Williams] was in the back of the store.” While

conversing with Hymes, Minton “asked him did he go to Southwest [Community College

(“Southwest”)]. He said yes. And I asked him had he lost his ID, and he . . . said yes.”

Thereafter, Minton testified that she:

       went around to get his ID for him. The guy that was at the back [of] the store
       [Williams] stuck a gun to my head and said, give me all the money. So I
       opened the register. When I opened the register, he shot the gun, and I went
       down to the floor. He got the money out of the register, and then he walked
       around, behind the counter where I was at . . . .

According to Minton, she “asked [Williams] to please don’t shoot me because I was

pregnant. He told me to shut up. So I just sat there. They were looking at some stuff behind




                                              2
the counter and went over to look at the hats.” At that time, James Serigny pulled up to the

store in his truck and walked in. Minton testified that Serigny:

         looked at me on the floor and he looked at them. Then he looked back at me
         and he walked to the back of the store. The one with the gun [Williams]
         followed him.

         And I didn’t see it, but the next thing I heard was a shot and [Serigny] falling
         on the floor. I didn’t look over or say anything at that time. I know [Hymes]
         was standing by the door, waiting for [Williams]. The next thing I know, they
         were gone and I called 9-1-1.

Minton’s 911 call was received at 12:56 p.m.

¶4.      At approximately 1:15 p.m., Detective Davis Haygood of the Pike County Sheriff’s

Department arrived at the crime scene, ten minutes after other officers first arrived. Minton

informed Haygood that the video surveillance camera was operational at the time of the

incident.1 Additionally, Haygood testified that Minton “advised that one of the defendants

. . . had come in previously, a couple days prior, and had left a [Southwest] ID, which was

taken back during the [incident].”

¶5.      Haygood then took Minton to Southwest “to try and attempt to identify the individual

on the ID.” At Southwest, Haygood testified that he:

         received a phone call from Detective James Sparacello, because when we were
         on the scene earlier, we had been talking about possible suspects and we had
         remembered that we had an attempted armed robbery at the Highway 24 BP,



         1
             The store surveillance video corroborated Minton’s account. As the State’s brief
notes:

         [i]n the surveillance video you see Hymes and Williams exit their vehicle, and
         then enter the store. When Serigny enters the store, Williams is seen walking
         up behind the victim and brutally shooting Serigny in the forehead. Next you
         see Williams running toward the door and the two exit the store.

                                                3
       and also that Amite County had contacted us earlier in the month that they had
       . . . a burglary on Irene Road, right along the Amite County line, where a .40
       caliber gun had been stolen.[2 ] During that time they had gave us some names
       of some possible suspects that we were looking at for the Highway 24
       attempted robbery, and also the burglary. Detective Sparacello contacted
       them, was able to get the names back from them. We knew that one of the
       individuals went to [Southwest].

       Detective Sparacello contacted me while I was there with [Minton] and gave
       me the name of [Hymes]. At that time, I asked the lady that was operating the
       computer to pull the photo up. . . . [A]s soon as it become full face, [Minton]
       stated, . . . that’s him.

¶6.    Hymes was subsequently arrested, his home was searched,3 and Sparacello obtained

a written statement from him. Based upon Hymes’s written statement, Williams was arrested

at his residence later that evening. Williams’s uncle, Henry Sibley, gave consent to search

the trailer, during which Haygood testified that “the black hat . . . we recovered in his

bedroom . . . matched the description of hats at the store where the armed robbery took

place.” 4 At the sheriff’s department, Haygood testified that he read Williams “his rights and



       2
        On January 5, 2007, a .40 caliber Smith & Wesson handgun was reported stolen by
Raymond Price. Price testified that Williams was his “cousin’s son, step-son.” According
to Price, Williams lived in a trailer “about 300 yards from where I stay[,]” and would “come
over [to] shoot basketball with my daughter and his brothers.” Price testified that Williams
had seen him take his guns out shooting, although he was unsure if Williams knew where
the guns were kept.
       3
        According to Haygood, “[t]he white shirt that [Hymes] was wearing at the time of
the robbery was recovered during the search . . . .” Moreover, Haygood testified that
Hymes’s Southwest ID card was found inside his wallet and that a hat was recovered from
his closet “which was described by [Minton] and the [store] owners as being hats that they
had in their store and taken during the [incident].”
       4
         According to Haygood, “there is a price tag and it’s notated on the sticker of the
brand of the hat. That is the same price tag that is used by the convenience store where the
armed robbery took place.” Furthermore, Bonds testified that she first saw the hats found
in the residences of Williams and Hymes “[w]hen they returned from the store.”

                                              4
waiver of rights, which he signed, stating that he understood both of those, I [then] conducted

an interview with him . . . .” According to Haygood:

       [Williams] . . . stated . . . at first he did not know anything. Then we told him
       that we knew that he was involved.

       At that time, he then decided to tell us that, yes, he had committed the crime
       and had shot [Serigny], but did not want to give the identity of the other
       individual that was involved with him. It was not until we disclosed that
       [Hymes] had already given us a statement, that he made the determination to
       . . . give us a detailed statement of what took place.

Williams’s “Statement Form,” signed at 12:36 a.m. on January 28, 2007, provided:

       [l]ast night [Hymes] won’t [sic] to go hit some licks and showed me a gun.
       Then that next morning I got my girlfriend[’]s car and went to the store. I park
       at a gas pump and [Hymes] went in the store first then me. [Hymes] went to
       where the hats was and I want [sic] around the store, then I went to the first
       [sic] and told the women [sic] to open the resiger [sic] and [Hymes] got the
       money out and I shot at the women [sic]. Then I went to get a cap then a men
       [sic] walk in to the store and seen me and [Hymes’s] face and I got nervos [sic]
       and shot the man, then went [sic] I was about to run out of the store [Hymes]
       point to the women [sic] telling me to shot [sic] her, but I didn’t. Then we got
       in the car and give [Hymes] back his gun and split [sic] the money, then I took
       him home then I went home and told my girlfriend what I did and I told her to
       go home.[5 ]

¶7.    On March 27, 2007, Williams and Hymes were indicted for capital murder,6

conspiracy to commit capital murder, aggravated assault,7 and conspiracy to commit


       5
        This was corroborated by Bonds who testified that Williams “asked me to get in my
car and go home.” However, Bonds also testified that she took Hymes home.
       6
        The capital-murder count provided that Williams and Hymes “did feloniously,
wilfully, and of their malice aforethought, kill and murder [Serigny] . . . by shooting him
with a firearm, at a time when they . . . were then and there engaged in the commission of
the crime of robbery of the MS Food Mart, contrary to and in violation of Section 97-3-
19(2)(e) . . . .”
       7
       The aggravated-assault count stated that Williams and Hymes “did unlawfully,
feloniously, purposely and knowingly attempt to cause bodily injury to another, namely,

                                              5
aggravated assault. On January 22, 2008, the jury trial of Williams commenced. During the

State’s case-in-chief, the video surveillance footage from MS Food Mart was played before

the jury. Thereafter, Steve Byrd of the Mississippi Crime Laboratory was tendered and

accepted as an expert “in forensic science, specializing in firearms and mark identification

and examination.” After examining .40 caliber shell casings found at both the crime scene

and around Price’s residence, Byrd concluded “that all these cartridge cases were fired from

the same gun[,]” and that gun was consistent with the .40 caliber Smith & Wesson handgun

reported stolen by Price. The pathologist who performed the autopsy on Serigny on January

28, 2007, was then tendered and accepted as an expert in the field of forensic pathology.

Based upon the autopsy, he testified that:

       [t]he entrance gunshot wound had one unusual characteristic to it – it had
       tattooing or unburned fragments of powder that were located predominately
       on the side and lower part of the entrance gunshot wound. And tattooing is
       indicative that the weapon was fired in close proximity to the decedent when
       fired.

He added that the “[c]ause of death I ruled as gunshot wound to the forehead, near contact,

penetrating, producing craniocerebral trauma. The manner of death I ruled homicide . . . .”

The State then rested and Williams moved for a directed verdict, which motion was overruled

by the circuit court. After Williams rested, without offering any witnesses, the jury found

him guilty of capital murder, aggravated assault, and conspiracy to commit aggravated

assault, and not guilty of conspiracy to commit capital murder. The sentencing order of the

circuit court provided that Williams:



[Minton] . . . with a deadly weapon, to wit: a Smith & Wesson .40 caliber handgun, by
shooting at said victim, contrary to and in violation of Section 97-3-7(2) . . . .”

                                             6
       for . . . his crime of Capital Murder (Count One), Aggravated Assault (Count
       [Three]), and Conspiracy to Commit the Crime of Aggravated Assault (Count
       [Four]) be sentenced . . . into the custody of the [MDOC] for and during the
       space of life without the possibility of parole (Count One), ten (10) years on
       Count Three, and five (5) years on Count Four[,] with all counts running
       consecutively. [Williams] is ordered to pay full restitution as it may appear and
       all costs associated with this case and reimburse Pike County in the amount of
       $2,500.00 for court appointed attorney fees.

On February 1, 2008, Williams filed a “Motion for Judgment Notwithstanding the Verdict

or, in the Alternative, for a New Trial,” which was denied by the circuit court. Williams then

filed timely notice of appeal.

                                          ISSUES

¶8.    This Court will consider:

       (1) Whether the circuit court abused its discretion in admitting autopsy
       photographs of the victim.

       (2) Whether Williams received ineffective assistance of counsel.

                                        ANALYSIS

       I.     Whether the circuit court abused its discretion in admitting
              autopsy photographs of the victim.

¶9.    The State offered two autopsy photographs of Serigny into evidence. According to

the pathologist:

       [o]ne shows the entrance gunshot wound with an AFBO calibrated ruler to
       document the size of the injury. The second shows the entrance gunshot
       wound again, without a calibrated ruler. And both show the tattooing, the
       small speckled areas – they look like pinpoint areas – of hemorrhage, located
       near the entrance gunshot wound.

Williams objected, contending that the photographs “serv[e] no useful purpose[,]” and that

the “probative value is far outweighed by the danger of unfair prejudice.” The circuit judge



                                              7
disagreed and admitted the photographs, finding they were “probative of the manner of death,

the proximity of the weapon to the victim, which was the subject of testimony, as well as the

subject of the surveillance material which was shown.” The circuit judge added that the

probative value of the photographs was “not outweighed by any danger of undue

prejudice[,]” and that they were not “redundant in the sense of there’s no other evidence that

presents this same thing, this same way.”

¶10.   This Court has stated that:

       Mississippi Rule of Evidence 403 provides, in pertinent part, that relevant
       evidence “may be excluded if its probative value is substantially outweighed
       by the danger of unfair prejudice, confusion of the issues, or misleading the
       jury, or by considerations of . . . needless presentation of cumulative
       evidence.” Miss. R. Evid. 403 (emphasis added). “The admission of
       photographs is a matter left to the sound discretion of the trial judge and . . .
       his decision favoring admissibility will not be disturbed absent a clear abuse
       of that judicial discretion.” Noe v. State, 616 So. 2d 298, 303 (Miss. 1993)
       (citing Gardner v. State, 573 So. 2d 716 (Miss. 1990)) (emphasis added). The
       discretion of the trial judge is “almost unlimited . . . regardless of the
       gruesomeness, repetitiveness, and the extenuation of probative value.” Noe,
616 So. 2d at 303 (quoting Williams v. State, 544 So. 2d 782, 785 (Miss.
       1987)). So long as a photograph “has probative value and its introduction
       serves a meaningful evidentiary purpose[,]” it may still be admissible despite
       being “gruesome, grisly, unpleasant, or even inflammatory.” Id. (citations
       omitted). . . . “Photographs are considered to have evidentiary value in the
       following instances: (1) aid in describing the circumstances of the killing; (2)
       describe the location of the body and cause of death; (3) supplement or
       [clarify] witness testimony.” McIntosh v. State, 917 So. 2d 78, 84 (Miss.
       2005) (quoting Spann v. State, 771 So. 2d 883, 895 (Miss. 2000)).

Dampier v. State, 973 So. 2d 221, 230 (Miss. 2008) (emphasis in original).

¶11.   Williams contends that “the corpus delicti of the charges and identity of the deceased

were clearly established and unchallenged.” As such, he maintains that “the gruesome

testimony about the victim’s fatal injuries from [the pathologist] were more than sufficient



                                              8
to establish everything the [S]tate needed to prove in this case.” In Williams’s estimation,

“there was not a legitimate reason here to display the gashed head of the victim. . . . The sole

purposes of the [e]xhibits was to arouse the inherent human emotions of viewing the head

of the victim.” Conversely, the State argues that the photographs were not gruesome insofar

as they “focused only on the gunshot wound in [Serigny’s] forehead and did not contain a

lot of unnecessary blood, brain matter or gore.” Moreover, the State asserts that the

photographs “assisted the jury in understanding [the pathologist’s] testimony, as well as

corroborating his testimony.”

¶12.   This Court finds that by supplementing the pathologist’s testimony, the photographs

have evidentiary value. See McIntosh, 917 So. 2d at 84 (quoting Spann, 771 So. 2d at 895).

As the circuit judge stated, the photographs were probative as to “the manner of death” and

“the proximity of the weapon to the victim[.]” See Howard v. State, 785 So. 2d 297, 301

(Miss. Ct. App. 2001) (“[t]he photographs assisted the jury in understanding [the

pathologist’s] testimony, as well as confirming the information that was being provided by

him.”). Furthermore, as in Dampier, this Court finds that “the trial court’s burden was

substantially lessened, as the photographs failed to exhibit elements of gruesomeness.”

Dampier, 973 So. 2d at 230. Compare to McNeal v. State, 551 So. 2d 151 (Miss. 1989)

(solitary instance of photographs being held prejudicial involving a close-up photograph of

a partly decomposed, maggot-infested skull). In this Court’s estimation, “[w]hile the

photographs are not pleasant, they are not so gruesome, hideous, and nauseating as to be

inflammatory and appeal to the passion and prejudice of the jury.” Hewlett v. State, 607 So.
2d 1097, 1102 (Miss. 1992) (citing Willie v. State, 585 So. 2d 660, 674 (Miss. 1991)). In

                                               9
sum, the circuit court properly applied the test of Mississippi Rule of Evidence 403 to the

photographs, determining that their probative value was “not outweighed by any danger of

undue prejudice.” Moreover, the circuit court noted the “meaningful evidentiary purpose and

probative value” of the photographs. Dampier, 973 So. 2d at 230. Therefore, this Court

concludes that the circuit court did not abuse its discretion in admitting the photographs. See

Noe, 616 So. 2d at 303. Accordingly, this issue is without merit.

       II.    Whether Williams received ineffective assistance of counsel.

¶13.   This Court has stated that:

       [t]he test to be applied in cases involving alleged ineffectiveness of counsel is
       whether counsel’s over-all performance was (1) deficient and if so, (2) whether
       the deficient performance prejudiced the defense. Strickland v. Washington,
       466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). The burden is on the
       defendant to demonstrate both prongs. Leatherwood v. State, 473 So. 2d 964,
       968-69 (Miss. 1985). This Court adopted the Strickland test in Stringer v.
       State, 454 So. 2d 468 (Miss. 1984).

       This state recognizes a strong but rebuttable presumption that counsel’s
       conduct falls within a broad range of reasonable professional assistance.
       Gilliard v. State, 462 So. 2d 710, 714 (Miss. 1985). Also, this Court bases its
       decisions as to whether counsel’s efforts were effective on the totality of the
       circumstances surrounding each case. Waldrop v. State, 506 So. 2d 273, 275
       (Miss. 1987) . . . .

McQuarter v. State, 574 So. 2d 685, 687 (Miss. 1990). See also Coleman v. State, 749 So.
2d 1003, 1012 (Miss. 1999) (“[i]n order to find for the defendant on the issue of ineffective

assistance of counsel, this Court would have to conclude that counsel’s performance as a

whole fell below the standard of reasonableness and that the mistakes made were serious

enough to erode confidence in the outcome of the trial below.”).




                                              10
¶14.   Williams’s ineffective-assistance-of-counsel argument is based upon trial counsel’s

failure to object during the testimony of both Price and Byrd, in which the weapon used

during the subject incident was connected to a .40 caliber Smith & Wesson handgun

previously stolen from Price’s residence.8 Price testified that Williams, his “cousin’s son,

step-son” who lived only 300 yards away, had previously seen the stolen weapon, although

he was unsure if Williams knew where it was kept. Williams asserts that “[t]he fact that

Price’s gun was stolen and that Williams had seen the gun before have absolutely nothing

to do with this capital murder or aggravated assault. By the State indicating that Williams

stole the gun, the State is introducing evidence of Williams[’s] prior bad acts and character.” 9

Moreover, Williams maintains that even if this evidence is admissible under Mississippi Rule

of Evidence 404(b), its probative value is “substantially outweighed by the danger of unfair

prejudice,” pursuant to Mississippi Rule of Evidence 403. See Crawford v. State, 754 So.
2d 1211, 1220 (Miss. 2000) (citing Jenkins v. State, 507 So. 2d 89, 93 (Miss. 1987)) (“Rule

403 is an ultimate filter through which all otherwise admissible evidence must pass.”).

Specifically, “[t]he evidence that a gun was stolen from Price’s house is irrelevant and

prejudicial to Williams involving his trial for capital murder, aggravated assault, and

       8
           See footnote 2 and paragraph 7 supra.
       9
           Mississippi Rule of Evidence 404(b) states:

       [e]vidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show that he acted in conformity therewith.
       It may, however, be admissible for other purposes such as proof of motive,
       opportunity, intent, preparation, plan, knowledge, identity, or absence of
       mistake or accident.

Miss. R. Evid. 404(b).

                                               11
conspiracy to commit aggravated assault.” As such, Williams argues that “trial counsel was

ineffective in not objecting to this prejudicial evidence.”

¶15.   The State responds that:

       Rule 404(b) is inapplicable in the case sub judice. The evidence was not
       offered to show Williams’ character, propensity for criminal conduct, or prior
       bad acts of breaking in Price’s house. The evidence was offered to establish
       that the murder weapon was one-in-the-same gun as the weapon stolen from
       Price’s house and that [Williams] knew the gun was in Price’s house prior to
       it being stolen.

(Emphasis added). The State further maintains that any prejudicial effect arising from this

evidence is outweighed by its probative value, as it “establishes the gun used in the murder

was the gun stolen from Price and ties Williams to the murder weapon.” Accordingly, the

State argues that Williams failed to prove that the absence of objection by trial counsel

constituted deficient performance under Strickland. However, even assuming arguendo that

“the subject evidence was inadmissible and his trial counsel’s performance deficient for

failing to object to its admission,” the State posits that “[t]he store surveillance video, the eye

witness identification by [Minton], the items recovered from the search of [Williams’s] house

and [Williams’s] own admission of guilt were more than sufficient evidence to convict

Williams.”

¶16.   This Court finds that the inadmissibility provisions of Rule 404(b) are inapplicable

here. The subject evidence was offered to connect the murder weapon to the handgun

previously stolen from Price’s residence. Price testified that Williams possessed some

knowledge regarding that handgun. Such evidence could be admissible under several of the

exceptions noted in Rule 404(b), i.e., “opportunity, intent, preparation, plan, knowledge . .



                                                12
. .” Miss. R. Evid. 404(b). Moreover, the probative value of that evidence, connecting

Williams and the murder weapon, is not “substantially outweighed” by any prejudicial effect

(see Mississippi Rule of Evidence 403), given the totality of the evidence. As such, this

Court concludes that trial counsel’s failure to object did not constitute deficient performance

given the strong presumption of “reasonable professional assistance” and the totality of

circumstances surrounding this case. McQuarter, 574 So. 2d at 687. Furthermore, even if

trial counsel’s failure to object did constitute deficient performance, this Court concludes that

such mistakes were not “serious enough to erode confidence in the outcome of the trial

below.” Coleman, 749 So. 2d at 1012. The store surveillance video, which corroborated

Minton’s testimony, and Williams’s admission of guilt both individually and collectively

provided ample evidence justifying Williams’s conviction.             Therefore, at the least,

Williams’s defense was not prejudiced by trial counsel’s failure to object. Accordingly, this

issue is without merit.10

                                       CONCLUSION

¶17.   Based upon the aforementioned analysis, this Court affirms the judgment and

sentencing order of the Circuit Court of Pike County.




       10
        Williams’s brief provides that “if this Court finds the record does not affirmatively
show ineffective assistance of counsel, [Williams] respectfully requests the issue be
dismissed without prejudice to allow Williams to supplement the record with additional
evidence on post-conviction.” As in McQuarter, this Court recognizes Williams’s “right to
raise the ineffective assistance claim via appropriate post-convictions proceedings.”
McQuarter, 574 So. 2d at 687 (citing Read v. State, 430 So. 2d 832 (Miss. 1983)). See also
Walton v. State, 2007 Miss. App. LEXIS 757 at *12-13 (Miss. Ct. App. November 13,
2007).

                                               13
¶18. COUNT I: CONVICTION OF CAPITAL MURDER AND SENTENCE OF
LIFE IMPRISONMENT WITHOUT THE POSSIBILITY OF PAROLE IN THE
CUSTODY OF THE MISSISSIPPI DEPARTMENT OF CORRECTIONS,
AFFIRMED. COUNT III: CONVICTION OF AGGRAVATED ASSAULT AND
SENTENCE OF TEN (10) YEARS IN THE CUSTODY OF THE MISSISSIPPI
DEPARTMENT OF CORRECTIONS, AFFIRMED. COUNT IV: CONVICTION OF
CONSPIRACY TO COMMIT THE CRIME OF AGGRAVATED ASSAULT AND
SENTENCE OF FIVE (5) YEARS IN THE CUSTODY OF THE MISSISSIPPI
DEPARTMENT OF CORRECTIONS, AFFIRMED. ALL SENTENCES IN ALL
COUNTS TO RUN CONSECUTIVELY. APPELLANT IS ORDERED TO PAY FULL
RESTITUTION AND ALL COSTS.

    WALLER, C.J., CARLSON, P.J., DICKINSON, LAMAR, KITCHENS,
CHANDLER AND PIERCE, JJ., CONCUR. GRAVES, P.J., CONCURS IN RESULT
ONLY.




                               14